          Case 4:19-cv-02103 Document 1 Filed on 06/11/19 in TXSD Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

     JOSE DIAZ ZAMORA, individually                  §
     and on behalf of all others similarly           §
     situated
                   Plaintiff,                        §     CIVIL ACTION NO.: 4:19-cv-2103
                                                     §
     v.                                              §
                                                     §
     ABW CONSTRUCTION and                            §     JURY DEMAND
     BRIAN MARTINSON                                 §
              Defendants.                            §
                                                     §
                                                     §

______________________________________________________________________________

                     PLAINTIFF’S ORIGINAL COMPLAINT
______________________________________________________________________________

TO THE HONORABLE U.S. DISTRICT COURT JUDGE:

          NOW COMES Plaintiff Jose Diaz Zamora (hereinafter referred to as “Mr. Diaz” or

“Plaintiff”) individually and on behalf of all others similarly situated, files this lawsuit as a

collective action Defendants ABW Construction and Brian Martinson (hereinafter referred to as

“ABW” “Martinson” or “Defendants”), to recover unpaid overtime wages, lost wages, liquidated

damages, and attorney’s fees, and for cause of action would show the following:

                               I.      NATURE OF CLAIMS

1.        This is a collective action filed under the Fair Labor Standards Act, 29 U.S.C. §201, et seq.

and 29 U.S.C. §216 (“FLSA”) to correct unlawful employment practices, including Defendants’

failure to abide by wage and hour laws. This collective action seeks to recover unpaid wages and

other damages owed by Defendants to its current and former employees.



                                                    1
      Case 4:19-cv-02103 Document 1 Filed on 06/11/19 in TXSD Page 2 of 7



                         II.     JURISDICTION AND VENUE

2.     This Court has original jurisdiction to hear this complaint and to adjudicate the claims

stated herein under 28 U.S.C. § 1331, this action being brought under the Federal Fair Labor

Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”). Venue is proper because a substantial part of

the events or omissions giving rise to the claim occurred in this District, and Defendants is subject

to personal jurisdiction in Texas.

3.     Venue is proper in the Southern District of Texas - Houston Division pursuant to 28 U.S.C.

§ 1391(a) because this is the judicial district where a substantial part of the events or omissions

giving rise to the claim occurred.

                                           III.   P ARTIES

4.     Plaintiff Mr. Jose Diaz-Zamora is an individual residing in Houston, Harris County, Texas.

Mr. Jose Diaz-Zamora is a former employee of Defendant. Plaintiff brings his federal overtime

claims on his own behalf and on behalf of all others similarly situated to file with this Court their

consent to sue.

5.     Upon information and belief, Defendant ABW Construction is a privately held company

that conducts business in Houston and counties surrounding Houston. Defendant may be served

with process by serving its owner, Brian Martinson at 2426 Dixie Woods Dr. Pearland, TX 77581.

6.     Upon information and belief, Defendant Brian Martinson is the owner of ABW

Construction. Defendant may be served with process by serving the owner, Brian Martinson at

2426 Dixie Woods Dr. Pearland, TX 77581.

                                            IV.       FACTS

7.     Plaintiff was employed by Defendant from September 14,2017, until July 21, 2018.

8.     At all times relevant to this lawsuit, Defendant was, and remains, an enterprise engaged in

                                                  2
       Case 4:19-cv-02103 Document 1 Filed on 06/11/19 in TXSD Page 3 of 7



commerce or in the production of goods for commerce within the meaning of the FLSA. 29 U.S.C.

§ 203, and is subject to the FLSA.

9.      Defendant employed Plaintiff and other similarly situated employees at all relevant times

within the meaning of the FLSA. 29 U.S.C. § 203(g).

10.     In performing their duties for Defendant, Plaintiff and other similarly situated employees

were engaged in commerce or in the production of goods for commerce.

11.     Plaintiffs and other similarly situated employees were employed in an enterprise engaged

in commerce or in the production of goods for commerce.

12.     Plaintiff and other similarly situated employees were employed as worker. Their primarily

duties included, but were not limited to, remodeling homes including removing and adding sheet

rock, floor removal and installation, painting, carpenting and electrical work.

13.     Plaintiff and other similarly situated employees did not have any formal training, did not

interview employees, were not in charge of the hiring and firing of employees, did not set or adjust

employees' rate of pay and were not engaged in office and/or non-manual work.

14.     Plaintiff regularly worked many hours in excess of forty (40) hours per week for Defendant.

In performing his duties, Plaintiff routinely worked up to, routinely worked up to and in excess of,

10-12 hours per day, six days per week; or 60-72 hours per week. For a period of 3-4 months

Plaintiff was asked to work 12-14 hours per day, seven days per week; or 84-98 hours per week.

15.     Upon information and belief, other similarly situated employees also customarily and

regularly worked many hours in excess of forty (40) hours per week and were paid in a fashion

similar to Plaintiff.

16.     The work performed by Plaintiff and other similarly situated employees was within

Defendant’s knowledge and control. Defendant set Plaintiff and similarly situated employee’s

                                                 3
      Case 4:19-cv-02103 Document 1 Filed on 06/11/19 in TXSD Page 4 of 7



schedules, assigned work, and supervised their work.

17.    Defendant would pay Plaintiff, and similarly situated employees, a flat rate of $190.00 per

day, although they were each working an excess of ten (10) hours per day.

18.    Plaintiff and other similarly situated employees were entitled to overtime at one-and-one-

half times their regular rates of pay for all hours worked in excess of forty (40) in a workweek.

Defendant did not pay Plaintiff and similarly situated employees one- and one-half times their

regular rates of pay for hours worked in excess of forty (40) per week.

19.    Defendant failed to accurately record and report the hourly pay rates on their payroll

records and failed to properly pay Plaintiff for hours over forty (40) hours a week. Plaintiff knows

other workers who were paid in the same way that he was paid, without proper overtime pay.

20.    Defendant's failure of record keeping of time and payroll records violates the FLSA’s

record-keeping requirements, 29 U.S.C. § 211 and demonstrates Defendant’s willful and

intentional conduct designed to evade the requirements of the FLSA.

                V.      FIRST CAUSE OF ACTION: OVERTIME VIOLATIONS


21.    Plaintiff reasserts and incorporates by reference all of the above numbered paragraphs.

22.    Plaintiff and other similarly situated employees were engaged in nonexempt manual labor,

as set forth above.

23.    As non-exempt employee, Plaintiff and other similarly situated employees were legally

entitled to be paid at one-and-one-half times their regular rates of pay for hours worked in excess

of forty (40) hours per each seven (7) day workweek.

24.    Defendant failed to pay Plaintiff and other similarly situated employees at one-and-one-

half times their regular rates of pay for hours worked in excess of forty (40) hours per each seven

(7) day workweek in violation of the FLSA 29 U.S.C. § 207.
                                                 4
            Case 4:19-cv-02103 Document 1 Filed on 06/11/19 in TXSD Page 5 of 7



      25.     As a result, Plaintiff and other similarly situated employees did not receive the

      compensation they were legally entitled to receive.

      26.     Defendant's violations of the FLSA were committed knowingly, willfully, and/or with

      reckless disregard to Plaintiff’ and other similarly situated employees’ rights.

      27.     As a result of Defendant' willful violations of the FLSA, Plaintiff and other similarly

      situated employees are entitled to reimbursement of unpaid overtime, an additional equal amount

      as liquidated damages, and reasonable attorneys fees, costs and disbursements incurred in this

      action pursuant to 29 U.S.C. § 216(b).

VI.      SECOND CAUSE OF ACTION: FAILURE TO MAINTAIN ACCURATE RECORDS

      28.     Plaintiff reasserts and incorporates by reference all of the above numbered paragraphs.

      29.     The FLSA requires employers to keep accurate records of hours worked by nonexempt

      employees. 29 U.S.C. §211(c); 29 C.F.R. pt 516.

      30.     In addition to the pay violations of the FLSA described above, Defendant also failed to

      keep proper time records as required by the FLSA.

                        VII.   COLLECTIVE ACTIONS ALLEGATIONS

      31.     Plaintiff reasserts and incorporates by reference all of the above numbered paragraphs.

      32.     Upon information and belief, many other similarly situated employees employed by

      Defendant over the last three (3) years have been victimized by Defendant's violations of the

      FLSA.

      33.     As set forth above, Plaintiff is aware of other employees who perform similar work for

      Defendant.

      34.     These employees should be notified of this action and given the chance to join pursuant to

      29 U.S.C. § 216 (b). The class is properly identified as:

                                                        5
      Case 4:19-cv-02103 Document 1 Filed on 06/11/19 in TXSD Page 6 of 7



       All persons who, at any time during the three (3) years immediately preceding the
       filing of this lawsuit, worked at any business that was owned, operated, and/or
       acquired by Defendant, who were not paid overtime at a rate of one and one-half
       times their regular rate for hours worked in excess of forty (40) per week.

35.    Defendant's practice of not paying employees similarly situated to Plaintiff at one-and-one-

half times the regular rate of pay for all hours worked in excess of forty (40) hours per each seven

(7) day workweek is in direct violation of the FLSA.

36.    As a result of Defendant's willful violations of the FLSA, the similarly situated employees

are entitled to reimbursement of unpaid overtime, an additional equal amount as liquidated

damages, and reasonable attorneys fees, costs and disbursements incurred in this action pursuant

to 29 U.S.C. § 216(b).

                                    VIII.    JURY DEMAND

37.    Plaintiff demands a jury on all issues to be tried in this matter. Plaintiff submits the jury

demand and herein submits the jury fee.

                                            IX. PRAYER

38.    WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer herein, and that on final trial, Plaintiff have judgment against Defendant for:

       a. that the Court enter an order allowing this action to proceed as a collective action under
          the FLSA and directing notice to any and all similarly situated employees;

       b. judgment awarding Plaintiff and similarly situated employees all unpaid overtime
          wages, lost wages, liquidated damages, attorneys’ fees and costs under the FLSA;

       c. an award of pre-judgment and post-judgment interest on all amounts awarded at the
          highest rate allowable by law; and

       d. all such other and further relief to which Plaintiff and similarly situated employees may
          show themselves to be justly entitled.



                           [SIGNATURE BLOCK ON NEXT PAGE]
                                                 6
Case 4:19-cv-02103 Document 1 Filed on 06/11/19 in TXSD Page 7 of 7



                              Respectfully submitted,




                              ___________________________________
                              Alfonso Kennard, Jr.
                              Texas Bar No.: 24036888
                              Southern District Bar No.: 713316
                              2603 Augusta Drive, Suite 1450
                              Houston, Texas 77057
                              Main: 713-742-0900
                              Fax:    713-742-0951
                              alfonso.kennard@kennardlaw.com

                              ATTORNEY IN CHARGE FOR PLAINTIFFS




                                 7
